Citation Nr: 0819567	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
status post repair of a right knee medial collateral ligament 
tear with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
December 1993.  

This appeal to the Board of Veterans Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, in relevant part, denied the veteran's claim for a 
rating higher than 10 percent for his right knee disability.  

As support for his claim, the veteran and his wife testified 
at a video-conference hearing in March 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  During 
the hearing he submitted additional medical evidence and 
waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(a) (2007).


FINDINGS OF FACT

1.  Since December 4, 2002 (one year prior to the veteran's 
claim for a higher rating for his right knee disability), 
there has been no objective medical evidence of ankylosis of 
this knee, limitation of flexion to 30 degrees or less, 
limitation of extension to greater than 15 degrees, 
impairment of the tibia and fibula with "moderate" knee 
disability, nonunion of the tibia and fibula with loose 
motion, or dislocation of cartilage with frequent locking, 
pain, and effusion into the joint.  

2.  But resolving all reasonable doubt in his favor, since 
December 4, 2002, the veteran has had slight recurrent 
subluxation and lateral instability of his right knee, aside 
from the degenerative joint disease (DJD, i.e., arthritis).




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the veteran's right knee disability, for the 
associated arthritis and limitation of flexion.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 
5261, 5262, 5263 (2007).  

2.  But the criteria are met for a separate 10 percent rating 
for mild instability in this knee.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.71a, 
Diagnostic Code 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq 
(West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of December 2003 and May 2004 VCAA 
letters from the RO to the veteran.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his claim for an 
increased rating; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; 
(3) informing him of the information and evidence he was 
expected to provide; and 
(4) requesting that he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  



Consider, as well, that the RO correctly issued those 
December 2003 and May 2004 VCAA notice letters before 
initially adjudicating the veteran's claim in July 2004, the 
preferred sequence.  Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error insofar as the provision of 
those notices.  

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice of the disability rating and 
downstream effective date element of the claim, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

Here, the veteran submitted private medical evidence, 
personal statements, personal and lay testimony from his wife 
at his March 2008 Board video-conference hearing, and 
statements through his representative, all showing actual 
knowledge of the evidence required to substantiate his claim 
for a higher rating.  In addition, the December 2003 and May 
2004 VCAA notices provided by VA are clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claim.  So he was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim.  Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board had 
erred by relying on various post-decisional documents for 
concluding that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, but determining nonetheless 
that the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, so found the error was harmless).  

For an increased compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores, 22 Vet. App. 37.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran in December 2003 and May 2004 do not meet 
the requirements of Vazquez-Flores and are insufficient as to 
content and timing, creating a presumption of prejudice.  
Nevertheless, this presumption is rebutted.

The veteran was provided correspondence regarding what was 
needed to support his claim for a higher rating.  
Specifically, the April 2006 statement of the case (SOC) 
lists the requirements for obtaining a higher rating for his 
right knee disability, obviating the need for another VCAA 
notice letter to address these same criteria.  It is 
reasonable to expect him to understand from the various 
letters from the RO what was needed to support his claim.  
And of equal or even greater significance, as mentioned, he 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his statements, correspondence, and 
hearing testimony.  Quite significantly, he and his 
representative referenced relevant, specific diagnostic codes 
relating to increased rating claims, as well as the 
particular regulatory requirements for achieving a higher 
level of disability rating - including, for example, by 
rating the arthritis and resulting limitation of motion 
separate from any instability shown.  See March 2008 Board 
video-conference hearing transcript at 6-8, and his 
representative's July 2007  statement (on VA Form 646).  As 
well, he and his representative exhibited knowledge of the 
DeLuca factors, such as pain and functionality, which can be 
considered for an increased rating.  Id.; see also his 
September 2007 statement in support of his claim (VA Form 21-
4138).  So the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  Consequently, the 
Vazquez-Flores requirements have been met, thus requiring no 
further development regarding the duty to notify.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
arranged for VA compensation examinations to assess the 
severity of his right knee disability.  He also personally 
submitted numerous private medical records.  The last VA 
examination evaluating the severity of his disability was in 
August 2006, so relatively recently.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2007).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 
Vet. App. 121 (1991).  And, as will be explained, the Board 
is assigning a separate rating for instability, which, in 
turn, will provide the veteran greater overall compensation 
for his right knee disability.  So his claim, at least in 
part, is being granted.

The most recent private and VA treatment records, dated in 
January 2007 and December 2007, respectively, do not show a 
worsening of the veteran's right knee disability.  
Consequently, another VA examination to assess the severity 
of this disability is not required to decide this appeal.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for the Increased Rating Claim 
for the Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

The veteran filed a claim in December 2003 for a rating 
higher than 10% for his service-connected right knee 
disability (status post repair of a right knee medial 
collateral ligament tear, including degenerative joint 
disease (DJD, i.e., arthritis)), stating that it had become 
worse over the last couple years.  He is not appealing his 
initial rating assigned in the August 1994 rating decision, 
so the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court recently held that in determining the 
"present level" of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so in this 
case, December 4, 2002 - until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2007).  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 (for 
ankylosis), Diagnostic Code 5257 (for other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (for dislocated semilunar cartilage), 
Diagnostic Code 5259 (for symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (for limitation of flexion), 
Diagnostic Code 5261 (for limitation of extension), 
Diagnostic Code 5262 (for impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  

Under Diagnostic Code 5010, post-traumatic arthritis 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, as mentioned, 
here, are Diagnostic Code 5260 for limitation of flexion and 
5261 for limitation of extension.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable (i.e., 0 percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  
In the absence of limitation of motion, a 10 percent rating 
is warranted where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
higher 20 percent rating requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
See Diagnostic Code 5003.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2007) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
5003 or 5010.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of 
disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

According to Diagnostic Code 5257, which rates other 
impairment of the knee, to include recurrent subluxation or 
lateral instability, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2005), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  So VA's Office of General Counsel 
has clarified that compensating a claimant for separate 
functional impairment under Diagnostic Codes 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  In this opinion, VA's General 
Counsel held that a veteran who has arthritis under DC 5003 
and instability of the knee under DC 5257 may be rated 
separately, provided that a separate rating is based on 
additional disability.  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38C.F.R. § 4.59.  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

Separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (Sept. 17, 2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  



A 20 percent rating is warranted under Diagnostic Code 5262 
for moderate knee or ankle disability; 30 percent is assigned 
when there is malunion of the tibia and fibula with marked 
knee or ankle disability; and lastly, a 40 percent should be 
assigned for nonunion with loose motion requiring a brace.  
Id.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Analysis - Higher Rating for the Right Knee Disability

The veteran's current 10 percent rating is under Diagnostic 
Codes 5010-5260, for arthritis with resulting limitation of 
flexion.  

During his March 2008 video-conference hearing, the veteran 
submitted a VA orthopedic surgery clinic note, dated in 
December 2007, documenting recent right knee arthroscopic 
surgery for a degenerative tear of the right knee's lateral 
meniscus.  DJD was also noted in this knee, along with a 
small joint effusion.

One of the diagnostic codes for knee disability that provides 
a rating greater than 10 percent does not apply because the 
veteran does not have ankylosis of his right knee.  See 
Diagnostic Code 5256.  See also Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  As will be explained, because the veteran is 
able to move his right knee joint - albeit not always with 
normal range of motion, by definition, his right knee is not 
immobile and, therefore, not ankylosed.



Neither is there any competent evidence for a higher rating 
under DC 5258 (for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint).  While testifying during his March 2008 video-
conference hearing, the veteran asserted experiencing 
"locking and clicking" and pain in his right knee for 
years.  As well, the December 2007 VA surgery record noted 
effusion.  Nonetheless, there is no competent evidence 
documenting dislocation of semilunar cartilage.  

There is also no need for consideration of DC 5262 (for 
impairment of the tibia and fibula with at least "moderate" 
knee disability, and evidence of nonunion of the tibia and 
fibula with loose motion, requiring a knee brace).  The 
veteran wears a knee brace, but evidence has not been 
presented of any nonunion of his tibia and fibula.  There is 
additionally no documentation in his medical records of 
impairment of his tibia and fibula, giving rise to at least 
"moderate" knee disability.

The veteran also is not entitled to a higher rating for 
limitation of motion of his right knee, either on extension 
or flexion.  The November 2004 VA compensation examiner 
determined the veteran's right knee had flexion limited only 
to 110 degrees, without indication of any limitation of 
extension (so it was normal, to 0 degrees).  Subsequently, 
the August 2006 VA compensation examiner again determined the 
veteran had no limitation of extension in his right knee.  
The August 2006 VA examiner did note flexion was limited to 
85 degrees, and to 70 degrees upon repetitive motion, also 
considering the extent of the veteran' pain.  Unfortunately, 
though, limitation of motion to this extent is insufficient 
to warrant even the minimum compensable 10 percent rating 
under Diagnostic Codes 5260 and 5261, and so is certainly 
insufficient to warrant a higher 20 percent rating under 
these Diagnostic Codes.  That is to say, there is no evidence 
of limitation of flexion to 30 degrees or less under 
Diagnostic Code 5260, or limitation of extension to 
15 degrees or more under Diagnostic Code 5261.  See Butts, 
supra.  

Moreover, since the veteran has only a noncompensable (i.e., 
0 percent) level of limitation of motion in his right knee 
under Diagnostic Codes 5260 and 5261, he cannot receive 
separate compensable ratings as discussed in VAOPGCPREC 9-04 
for the extent of his flexion and extension.  

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain or pain on movement, or on the basis of weakened 
movement, premature or excess fatigability, incoordination, 
swelling, deformity or atrophy of disuse.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-208 (1995).  The Board acknowledges the veteran's 
personal testimony at the March 2008 Board video-conference 
hearing, at which time he complained of many problems 
regarding his right knee, including continuous pain on a 
daily basis, locking and clicking, tenderness, relative 
weakness to the nondisabled left leg, irritation under the 
knee cap, fatigue, inability to walk far, incoordination, 
daily swelling, and needing to wear a knee brace to work were 
duly noted.  Also, his wife asserted that, as a result of his 
knee disorder, he has difficulty engaging in daily household 
activities including laundry, cleaning, mowing the lawn, and 
even acts of intimacy.  The November 2004 VA compensation 
examiner indicated the veteran had slight limitation of 
flexion due to swelling and crepitation.  The July 2006 VA 
compensation examiner noted limitations walking and standing, 
and the August 2006 VA compensation examiner noted 
significant effects on the veteran's occupational activities 
due to his arthritis, including decreased mobility, lack of 
stamina, weakness or fatigue, decreased strength, and pain.  

But even giving full consideration to the veteran's 
complaints of pain on motion resulting from his arthritis, a 
disability rating higher than 10 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and consideration of 
DeLuca factors.  Keep in mind the veteran does not have 
sufficient limitation of motion in his right knee, either on 
flexion or extension, to warrant even the minimum compensable 
rating of 10 percent under Diagnostic Codes 5260 and 5261.  
So his current 10 percent rating is the means of compensating 
him for the additional impairment - including additional 
limitation of motion, he has as a result of his chronic, 
arthritic pain, etc.  Thus, he is already in receipt of 
sufficient compensation for his right knee disability for 
limitation of motion, even additionally considering 
functional impairment from the pain and other DeLuca factors.

There is, however, reason to assign a separate 10 percent 
rating under DC 5257.  A separate rating under 
Diagnostic Code 5257 may be provided in addition to the 
rating under Diagnostic Code 5010 to compensate the veteran 
for his separate functional impairment, as this does not 
constitute pyramiding under current regulatory interpretation 
by VA's Office of General Counsel.  See VAOPGCPRECs 23-97 and 
9-98.  To the point, the veteran has asserted a history of 
his knee "giving way" and partially dislocating 
(subluxation) on a daily basis, over the last several years, 
which in turn affects his ability to perform his job as a 
mail handler.  See the transcript of his March 2008 video-
conference hearing before the Board.  Even more 
significantly, there is medical evidence corroborating at 
least some of this lay testimony of symptomatology of lateral 
instability.  Specifically, the July 2008 VA examiner noted 
there were relevant symptoms involving the veteran's right 
knee such as instability and giving way, locking episodes 
several times a week, and that the constant use of assistive 
devices was needed, namely a brace and two crutches.  The 
November 2004 VA compensation examiner did not note any 
instability in the veteran's right knee, but did note 
tenderness in the lateral aspects of this knee.  The August 
2006 VA examiner also did not observe any instability, 
although he found tenderness, as well as lack of stamina, 
fatigue and decreased strength.  Thus, there were occasions 
when instability and subluxation were clinically documented, 
and instances when they were not.  So resolving all 
reasonable doubt in the veteran's favor, it is just as likely 
as not he has instability and subluxation in his right knee.  
38 C.F.R. § 4.3.  Thus, given that it is not always shown (so 
at most intermittent), it is no more than slight, as opposed 
to moderate or severe.  He, therefore, is entitled to a 
separate 10 percent disability rating, but no greater, under 
DC 5257 - that is, this rating in addition to the existing 
10 percent for his arthritis and resulting limitation of 
flexion.  See Butts, supra.  See also VAOPGCPRECs 23-97 and 
9-98.  



The Board cannot otherwise "stage" the veteran's rating 
under Hart because at no time since one year prior to filing 
his claim has he met the requirements for a rating higher 
than 10 percent for his right knee disability, under any of 
the applicable DCs, including 5257 and 5010-5060.  He has 
already received a temporary 100 percent disability rating 
from February 4, 2005 to May 31, 2005, for his convalescence 
following surgery for his right knee disability.  See 
38 C.F.R. § 4.30 ("paragraph 30").  He does not have 
another § 4.30 claim currently pending concerning his more 
recent right knee surgery.  So if he wants additional 
compensation for that, he needs to file another claim - if 
he has not already.

So, in conclusion, resolving all reasonable doubt in the 
veteran's favor, the Board finds that a separate 10 percent 
rating, but no higher, is warranted for the slight recurrent 
instability of his right knee.  Otherwise, the preponderance 
of the evidence is against a finding that the criteria for a 
rating higher than 10 percent have been met under any 
applicable Diagnostic Code, especially for arthritis and 
limitation of motion under Diagnostic Codes 5010, 5003, 5260.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular ratings, 
respectively, under Diagnostic Codes 5257 and 
5010-5260.  See 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
Furthermore, there is no evidence of 


any other exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest he is not adequately 
compensated for this disability by the regular rating 
schedule.  His evaluation and treatment has been primarily on 
an outpatient basis, not as an inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 10 percent for the right 
knee disability is denied, to the extent the disability is 
evaluated for arthritis and resulting limitation of motion 
under Diagnostic Codes 5010-5260.  

But a separate 10 percent rating is granted for instability 
in this knee under Diagnostic Code 5257, subject to the laws 
and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


